Exhibit 10.3
 

 
RESTRICTED STOCK UNIT AWARD AGREEMENT, between Cable One, Inc. (the “Company”),
a Delaware corporation, and [NAME].


This Restricted Stock Unit Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of an award of [NUMBER] restricted stock units (the
“Award”), each with respect to one share of the Company’s common stock, $0.01
par value per share (each, a “Share”), that are subject to the terms and  the
conditions specified herein (each such restricted stock unit, an “RSU”) and that
are being granted to you on [DATE] (the “Grant Date”) under the Amended and
Restated Cable One, Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”)
in respect of your service as a member of the Board of Directors of the Company
(the “Board”).  This Award constitutes an unfunded and unsecured promise of the
Company to deliver (or cause to be delivered) to you, subject to the terms of
this Award Agreement and the Plan, Shares, as set forth in Section 3 of this
Award Agreement.


THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 9 OF
THIS AWARD AGREEMENT.  BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.


SECTION 1.  The Plan.  This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement.   In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan shall govern.


SECTION 2.  Definitions.  Capitalized terms used in this Award Agreement that
are not defined in this Award Agreement have the meanings as used or defined in
the Plan.  As used in this Award Agreement, the following terms have the
meanings set forth below:


“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.


“Code” means the Internal Revenue Code of 1986, as amended.


“Section 409A” means Section 409A of the Code and the regulations and other
interpretive guidance promulgated thereunder, as in effect from time to time.


“Vesting Date” means the first anniversary of the Grant Date, or, if earlier, 
the date of the annual shareholders meeting of the Company immediately following
the Grant Date.


SECTION 3.  Vesting and Settlement.  (a)  Vesting.  Except as otherwise provided
herein, (i)  the RSUs shall vest on the Vesting Date; provided that you continue
to serve as a member of the Board through such date and (ii)  if the Vesting
Date with

--------------------------------------------------------------------------------

2


respect to the RSUs has not occurred prior to the date on which you cease to be
a member of the Board for any reason, your rights with respect to such RSUs
shall immediately terminate and you will be entitled to no further payments or
benefits with respect thereto.


(b)  Settlement.  Subject to Sections 3(a), 3(c) and 6 of this Award Agreement,
the Company shall deliver or cause to be delivered to you one or more
unlegended, freely-transferable stock certificates or book entry credits in
respect of the Shares underlying the RSUs subject to this Award and any accrued
cash dividends related thereto within 30 days following the Vesting Date, except
to the extent you have timely and validly elected to defer such settlement
pursuant to the Non-Employee Director Restricted Stock Unit Deferral Election
Form provided to you by the Company, in which case the Shares and any accrued
cash dividends related thereto subject to such deferral election shall be
delivered within 30 days following the distribution event that you have elected
or, if earlier, the date of a Change of Control, in each case, in accordance
with the Non-Employee Director Restricted Stock Unit Deferral Election Form.


(c)  Change of Control.  Notwithstanding anything to the contrary in the Plan or
this Award Agreement, in the event of a Change of Control prior to the Vesting
Date, the RSUs shall immediately vest as of the date of the Change of Control,
which date shall be deemed to be the Vesting Date.


SECTION 4.  Voting Rights; Dividends.  Prior to the date on which Shares are
delivered to you in settlement of the RSUs pursuant to this Award Agreement, you
shall not have any rights of a shareholder with respect to the Shares underlying
the RSUs (including any voting rights or rights with respect to dividends). 
Instead, if the Company declares and pays (or sets a record date with respect
to) ordinary cash dividends on Shares on or after the Grant Date and prior to
the settlement of RSUs in accordance with Section 3(b), subject to Section 6
below, an amount equal to the ordinary cash dividend that would have been
payable to you with respect to the Shares underlying the RSUs as if those Shares
had been issued and outstanding as of the dividend payment date shall be held by
the Company or an escrow agent that is designated by the Company and shall be
paid (less any taxes required to be withheld) at the time the corresponding RSUs
are paid (it being understood that the provisions of this sentence shall not
apply to any extraordinary dividends or distributions).  For the avoidance of
doubt, dividends shall not be payable with respect to any RSUs that do not vest
in accordance with their terms.


SECTION 5.  Non-Transferability of RSUs.  Unless otherwise provided by the
Committee in its discretion or transferred pursuant to a qualified domestic
relations order as defined in the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, this Award and the RSUs may not be
sold, assigned, alienated, transferred, pledged, attached or otherwise
encumbered except as provided in Section 9(a) of the Plan.  Any purported sale,
assignment, alienation, transfer, pledge, attachment or other encumbrance of the
Award or any RSU in violation of the provisions of this Section 5 and Section
9(a) of the Plan shall be void.


SECTION 6.  Withholding, Consents and Legends; Other Restrictions.  (a) 
Withholding.  The delivery of Shares pursuant to Section 3(b) of this Award

--------------------------------------------------------------------------------

3


Agreement is conditioned on satisfaction of any applicable withholding taxes in
accordance with this Section 6(a) and Section 9(d) of the Plan.  In the event
that there is withholding tax liability in connection with the vesting or
settlement of RSUs and any accrued dividends related thereto, you may satisfy,
in whole or in part, any withholding tax liability: (i) by cash payment of an
amount equal to such withholding liability or (ii) by having the Company
withhold a number of Shares you would otherwise be entitled to receive upon
settlement of the RSUs having a fair value equal to such withholding tax
liability in accordance with the Company’s share withholding procedures.


(b)  Consents.  Your rights in respect of the RSUs are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable (including your
consenting to the Company’s supplying to any third-party recordkeeper of the
Plan such personal information as the Committee deems advisable to administer
the Plan).


(c)  Legends.  The Company may affix to certificates for Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws).  The Company may advise the transfer
agent to place a stop order against any legended Shares.


(d)  If at any time the Committee shall determine that (i) the listing,
registration or qualification of the RSUs or any securities subject or related
thereto upon any securities exchange or under any state or federal law is
required, or (ii) the consent or approval of any government regulatory body is
required, then the grant of RSUs shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.


(e)  Any Shares issued upon settlement of the RSUs shall be subject to the
Company’s policies regarding compliance with securities laws. Pursuant to such
policies, you shall be required to obtain pre-clearance from the General Counsel
of the Company prior to purchasing or selling any of the Company’s securities or
entering into any hedge, pledge or similar transaction or arrangement with
respect thereto.


SECTION 7.  Successors and Assigns of the Company.  The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.


SECTION 8.  Committee Discretion.  Subject to the terms of the Plan and this
Award Agreement, the Committee shall have discretion with respect to any actions
to be taken or determinations to be made in connection with this Award
Agreement, and its determinations shall be final, binding and conclusive.


SECTION 9.  Dispute Resolution.  (a)  Jurisdiction and Venue.  (i)  This Award
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to principles of conflict of laws that could
cause the application of the law of any jurisdiction other than the State of
Delaware.

--------------------------------------------------------------------------------

4


(ii)  Subject to the provisions of Section 9(a)(iii), any controversy or claim
between you and the Company or its Affiliates arising out of or relating to or
concerning the provisions of any Award Agreement or the Plan shall be finally
settled by arbitration in Phoenix, Arizona, before, and in accordance with the
rules then obtaining of the American Arbitration Association (the “AAA”) in
accordance with the commercial arbitration rules of the AAA.


(iii)  In addition to its right to submit any dispute or controversy to
arbitration, the Company or one of its Affiliates may bring an action or special
proceeding in a state or Federal court of competent jurisdiction sitting in
Phoenix, Arizona, whether or not an arbitration proceeding has theretofore been
or is ever initiated, for the purpose of temporarily, preliminarily or
permanently enforcing the provisions of the Plan or to enforce an arbitration
award, and, for the purposes of this Section 9(a)(iii), you (A) expressly
consent to the application of Section 9(a)(iv) to any such action or proceeding,
(B) agree that proof shall not be required that monetary damages for breach of
the provisions of this Award Agreement would be difficult to calculate and that
remedies at law would be inadequate, and (C) irrevocably appoint the General
Counsel of the Company as your agent for service of process in connection with
any such action or proceeding, who shall promptly advise you of any such service
of process by notifying you at the last address on file in the Company’s
records.


(iv)  You and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or Federal court located in Phoenix, Arizona, over any
suit, action or proceeding arising out of, relating to or in connection with
this Award Agreement or the Plan that is not otherwise required to be arbitrated
or resolved in accordance with the provisions of Section 9(a)(ii).  This
includes any suit, action or proceeding to compel arbitration or to enforce an
arbitration award.  You and the Company acknowledge that the forum designated by
this Section 9(a)(iv) has a reasonable relation to this Award Agreement, and to
your relationship to the Company.  Notwithstanding the foregoing, nothing herein
shall preclude you or the Company from bringing any action or proceeding in any
other court for the purpose of enforcing the provisions of Sections 9(a)(i),
9(a)(ii) or this Section 9(a)(iv).  The agreement of you and the Company as to
forum is independent of the law that may be applied in the action, and you and
the Company agree to such forum even if the forum may under applicable law
choose to apply nonforum law.  You and the Company hereby waive, to the fullest
extent permitted by applicable law, any objection which you or the Company now
or hereafter may have to personal jurisdiction or to the laying of venue of any
such suit, action or proceeding in any court referred to in this Section
9(a)(iv).  You and the Company undertake not to commence any action arising out
of, or relating to or in connection with this Award Agreement in any forum other
than a forum described in this Section 9(a)(iv), or, to the extent applicable,
Section 9(a)(ii).  You and the Company agree that, to the fullest extent
permitted by applicable law, a final and nonappealable judgment in any such
suit, action or proceeding in any such court shall be conclusive and binding
upon you and the Company.

--------------------------------------------------------------------------------

5


(b)  Waiver of Jury Trial.  You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.


(c)  Confidentiality.  You hereby agree to keep confidential the existence of,
and any information concerning, a dispute described in this Section 9, except
that you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).


SECTION 10.  Notice.  All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:



 
If to the Company:
Cable One, Inc.
210 E. Earll Drive
Phoenix, AZ 85012
Attn:  General Counsel
 
 
If to you:
To your address as most recently supplied to the Company and set forth in the
Company’s records



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.


SECTION 11.  Headings and Construction.  Headings are given to the Sections and
subsections of this Award Agreement solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Award Agreement or any provision
thereof.  Whenever the words “include”, “includes” or “including” are used in
this Award Agreement, they shall be deemed to be followed by the words “but not
limited to”.


SECTION 12.  Amendment of this Award Agreement.  The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 13(d) of this Award
Agreement,  any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of 
Section 7(c) of the Plan).

--------------------------------------------------------------------------------

6


SECTION 13.  Section 409A.  (a)  It is intended that the provisions of this
Award Agreement comply with Section 409A, and all provisions of this Award
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.


(b)  Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment.  Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.


(c)  If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.


(d)  Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A.  In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.


SECTION 14.  Severability.  If any provision of this Award Agreement is held by
a court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions shall be
enforced to the maximum extent possible.  Further, if a court should determine
that any portion of this Award Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.


SECTION 15.  Electronic Delivery and Acceptance.  The Company may deliver any
documents related to current or future participation in the Plan (including any
notice given pursuant to Section 10) by electronic means.  You hereby consent to
receive such documents by electronic delivery, and agree to participate in the
Plan and be bound

--------------------------------------------------------------------------------

7


by the terms and conditions of this Award Agreement, through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.  Your electronic acceptance is required and the award
will be cancelled if you fail to comply with the Company’s acceptance
requirement within one year of the Grant Date.

